DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
Claims 1, 13 amended in a communication filed on 02/02/2022 are improper for failing to underline all the newly added limitations. For instance, the added limitation of “wherein” (see line 13 of each claim 1, 13 and line 15 of claim 22) has now been underlined to indicate additional amended limitation added. Applicant’s attention is hereby directed to the fact that for full text of any replacement paragraph/limitations with markings to show all the changes relative to the previous version of the paragraph to be proper, the text of any added subject matter must be shown by underlining the added text. See MPEP § 1.121(b)(ii).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-15, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saunier et al. (US 2013/0334538 A1 hereinafter referred to as “Saunier”) in view of Okamoto et al. (US 2019/0074174 A1 hereinafter referred to as “Okamoto”).
With respect to claim 1, Saunier discloses, in Figs.2 and 4-5, a radio frequency (RF) switch transistor (200) (see Par.[0051]-[0053] wherein IC device 200 includes a Radio Frequency (RF)), comprising: a base layer (106) that includes a channel region, the channel region rising above the base layer, wherein the base layer (106) and the channel region include group III-V semiconductor material (see Par.[0021] wherein GaN layer 106 of III–V semiconductors with raised channel portion between source/drain is disclosed); a polarization layer (108, 110) over the channel region (106), the polarization layer (108, 110) having a first recess in a top of the polarization layer (108, 110) (see Par.[0023]-[0026] wherein InGaN, InAlN, AlN layers 110, 108 within which U-shape recess is formed are disclosed); an 
Okamoto discloses, in Figs.1-33, a programmable radio frequency (RF) switch transistor (see Par.[0003] wherein GaN-based nitride semiconductor is expected to be used for a transistor in applications of high withstand voltage, high output, and high frequency (e.g. RF) because of its wide bandgap and high electron mobility compared with Si or GaAs, and has been actively developed in recent years) comprising: a base layer (S3) that includes a channel region/(region under S4), wherein the base layer (S3) and the channel region comprise gallium and nitrogen (see Par.[0082] wherein third nitride semiconductor layer S3 made of AlGaN, for example, comprises Ga and N; the idea of having channel raised is borrowed from Saunier); a polarization layer (S4) over the channel region (S3), the polarization layer (S4) having a first recess/(recesses between portion of S4 in x-direction) in a top of the polarization layer (see Figs.15-16, Par.[0183] wherein semiconductor device of the second embodiment is a so-called recessed-gate semiconductor device including recesses between S4 plan view of the semiconductor device of the second embodiment is similar to portion A-A in FIG. 16; see Par.[0135] wherein nitride semiconductor layer (2DEG cancel layer) S4 includes, for example, i-GaN, AlGaN having a smaller Al proportion than the first nitride semiconductor layer S1, or InGaN); an insulating layer (IL1) over the 
Saunier and Okamoto are analogous art because they are all directed to a HEMT, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Saunier to include Okamoto because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify gate insulating structure in Saunier by including alternative SiO/AlO gate dielectrics with low band gap dielectric between two larger band gaps dielectric as taught by Okamoto in order to utilize gate insulating layers stack including SiO2 with thickness in relationship with threshold voltage on crystallized lower Al2O3 thereby to secure an effect of further increasing a threshold voltage, and have achieved a semiconductor device that has good normally-off characteristics while suppressing the reduction in threshold voltage.
With respect to claim 2, Okamoto discloses, in Figs.1-33, the transistor, wherein the base layer (S2) and the channel region comprise gallium and nitrogen (see Par.[0086] and [0105] wherein group III-V semiconductor GaN channel layer S2 is disclosed).
With respect to claim 3, Okamoto discloses, in Figs.1-33, the transistor, wherein the first large bandgap oxide layer (Gld) is adjacent to the gate electrode (GE), the second large bandgap oxide layer (Glb) is adjacent to the channel region (S2), and the low bandgap oxide layer (Glc) is in- between the first large bandgap oxide layer (Gld) and the second large bandgap oxide layer (Glb) (see Par.[0168]-[0169] and [0191] wherein Gib, Gld dielectrics of SiO2 material and Glc dielectric of amorphous a-Al203 or crystalline c-Al2O3 material are disclosed; see Fig.12, Par.[0090], [0094] wherein an energy band diagram of a-Al203 with energy band lower than that of SiO2).
With respect to claim 4, Okamoto discloses, in Figs.1-33, the transistor, wherein the first large bandgap oxide layer (Gld) and the second large bandgap oxide layer (GIb) comprise at least one of SiO2 or SiN (see Par.[0168]-[0169] and [0191] wherein Glb, Gid dielectrics of SiO2 material and Glc dielectric of amorphous a-Al203 or crystalline c-Al203 material are disclosed; see Fig.12, Par.[0090], [0094] wherein an energy band diagram of a-Al2O3 with energy band lower than that of SiO2).
With respect to claim 6, Okamoto discloses, in Figs.1-33, the transistor, wherein the first large bandgap oxide layer (Gld) and the second large bandgap oxide layer (Glb) have a thickness between 1 to 10 nm (see Par.[0109] wherein SiOz layers Glb or Gid is preferably of 5 to 10 nm).
With respect to claim 7, Okamoto discloses, in Figs.1-33, the transistor, wherein the low bandgap oxide layer (Glc) has a thickness between 1 to 10 nm (see Par.[0108] wherein a-AlzOs or c- AlzOz layer Gilc is preferably of 5 to 10 nm).
With respect to claim 9, Okamoto discloses, in Figs.1-33, the transistor, wherein the polarization layer (S3) includes aluminum and nitrogen (see Par.[0135] wherein, likewise to the disclosure of present Invention, a nitride semiconductor (i.e. AliGaN) layer and gate stack GE,Gl is disclosed).
With respect to claim 11, Okamoto discloses, in Figs.1-33, the transistor, wherein the composite gate dielectric stack switches states between a lower threshold voltage (VT,lo) and a higher threshold voltage (VT,hi), where VT,hi is greater than VT,lo (see Par.[0087], [0089]-[0090] wherein gate dielectric 
With respect to claim 12, Okamoto discloses, in Figs.1-33, the transistor, wherein the transistor comprises a radio frequency (RF) switch field effect transistor (FET) (see Par.[0003] wherein IIl- V based semiconductor or GaN-based semiconductor is inherently expected to be used for a transistor in applications of high withstand voltage, high output, and high frequency (i.e. High frequency (HF) is the ITU designation for the range of radio frequency electromagnetic waves or radio waves) transistor because of its wide bandgap and high electron mobility compared with Si or GaAs).
With respect to claim 13, Saunier discloses, in Figs.2 and 4-5, a programmable radio frequency (RF) switch transistor (200) (see Par.[0051]-[0053] wherein IC device 200 includes a Radio Frequency (RF)), comprising: a base layer (106) that includes a channel region, the channel region rising above the base layer, wherein the base layer (106) and the channel region include group III-V semiconductor material (see Par.[0021] wherein GaN layer 106 of III–V semiconductors with raised channel portion between source/drain is disclosed); a polarization layer (108, 110) over the channel region (106), the polarization layer (108, 110) having a first recess in a top of the polarization layer (108, 110) (see Par.[0023]-[0026] wherein InGaN, InAlN, AlN layers 110, 108 within which U-shape recess is formed are disclosed); an insulating layer (112) over the polarization layer (108, 110), the insulating layer (122) having a second recess over the first recess (see Par.[0037] wherein dielectric layer 112 is disclosed); a gate stack (120) located within the first recess in the polarization layer (108, 110) and within the second recess in the insulating layer (122) above the channel region (106), the gate stack (120) comprising a gate electrode (118), and a composite gate dielectric stack (116), the composite gate dielectric stack (116) conformal to a bottom of the first recess in the polarization layer (110, 108), wherein a depth/(gate dielectric thickness) of the first recess controls a threshold voltage (VT) of the RF switch transistor; and source and drain regions adjacent to the channel region (see Par.[0028] wherein gate structure including gate 116 and gate dielectric layer 116 with dielectric thickness fully filled the first recess; it is submitted by the examiner that, inherently, gate dielectric thickness is a parameter contributing to control threshold voltage characteristics of the transistor (e.g. see Miura et al. US 2015/0221758 A1 Par.[0075]-[0076], equations 2-3 with threshold voltage in function of thickness of gate dielectric)). However, Saurier does 
Okamoto discloses, in Figs.1-33, a programmable radio frequency (RF) switch transistor (see Par.[0003] wherein GaN-based nitride semiconductor is expected to be used for a transistor in applications of high withstand voltage, high output, and high frequency (e.g. RF) because of its wide bandgap and high electron mobility compared with Si or GaAs, and has been actively developed in recent years) comprising: a base layer (S3) that includes a channel region/(region under S4), wherein the base layer (S3) and the channel region comprise gallium and nitrogen (see Par.[0082] wherein third nitride semiconductor layer S3 made of AlGaN, for example, comprises Ga and N; the idea of having channel raised is borrowed from Saunier); a polarization layer (S4) over the channel region (S3), the polarization layer (S4) having a first recess/(recesses between portion of S4 in x-direction) in a top of the polarization layer (see Figs.15-16, Par.[0183] wherein semiconductor device of the second embodiment is a so-called recessed-gate semiconductor device including recesses between S4 plan view of the semiconductor device of the second embodiment is similar to portion A-A in FIG. 16; see Par.[0135] wherein nitride semiconductor layer (2DEG cancel layer) S4 includes, for example, i-GaN, AlGaN having a smaller Al proportion than the first nitride semiconductor layer S1, or InGaN); an insulating layer (IL1) over the polarization layer (S4), the insulating layer (IL1) having a second recess over the first recess (see Par.[0141] wherein insulating film IL1 with recess occupied by gate overlapping recesses between S4 is disclosed); a gate stack (GE and GI) located within the first recess in the polarization layer (S4) and within the second recess in the insulating layer (IL1) above the channel region (S3), the gate stack (GE and GI) comprising a gate electrode (GE), and a composite gate dielectric stack (GI), wherein the composite gate dielectric stack (GI) comprises a first large bandgap oxide layer (Gia), a second large bandgap oxide layer (GIb), and a low bandgap oxide layer in-between the first large bandgap oxide layer and the second large bandgap oxide layer, the composite gate dielectric stack conformal to a bottom of the first recess in the polarization layer (see Fig.5, Par.[0090], [0111]-[0119], [0136]-[0141], [0168]-[0169] and [0191] wherein Glb, Gld dielectrics of SiO2 material and Glc dielectric of amorphous a-Al2O3 or crystalline c-Al2O3 material and  an energy band diagram of a-Al2O3 with energy band lower than that of SiO2 
Saunier and Okamoto are analogous art because they are all directed to a HEMT, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Saunier to include Okamoto because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify gate insulating structure in Saunier by including alternative SiO/AlO gate dielectrics with low band gap dielectric between two larger band gaps dielectric as taught by Okamoto in order to utilize gate insulating layers stack including SiO2 with thickness in relationship with threshold voltage on crystallized lower Al2O3 thereby to secure an effect of further increasing a threshold voltage, and have achieved a semiconductor device that has good normally-off characteristics while suppressing the reduction in threshold voltage.
With respect to claim 14, Okamoto discloses, in Figs.1-33, the programmable RF switch transistor, wherein the first large bandgap oxide layer (Gld) is adjacent to the gate electrode (GE), and the second large bandgap oxide layer (Glb) is on polarization layer (S4) adjacent to the channel region (S3) (see Par.[0168]- [0169] and [0191] wherein Glb, Gid dielectrics of SiO2 material and Glc dielectric of amorphous a-Al2O03 or crystalline c-Al2O3 material are disclosed; see Fig.12, Par.[0090], [0094] wherein an energy band diagram of a-Al2O3 with energy band lower than that of SiO2).
With respect to claim 15, Okamoto discloses, in Figs.1-33, the programmable RF switch transistor, wherein the first large bandgap oxide layer (Gld) and the second large bandgap oxide layer (Glb) comprise at least one of SiO2 or SiN (see Par.[0168]-[0169] and [0191] wherein Gib, Gld dielectrics of SiO2 material and Glc dielectric of amorphous a-Al2Q3 or crystalline c-Al203 material are disclosed; 
With respect to claim 17, Okamoto discloses, in Figs.1-33, the programmable RF switch transistor, wherein the first large bandgap oxide layer (Gld) and the second large bandgap oxide layer (Glb) have a thickness between 1 to 10 nm (see Par.[0109] wherein SiO2 layers Glb or Gid is preferably of 5 to 10 nm).
With respect to claim 18, Okamoto discloses, in Figs.1-33, the transistor, wherein the low bandgap oxide layer (Glc) has a thickness between 1 to 10 nm (see Par.[0108] wherein a-Al208 or c- Al2O3 layer Glc is preferably of 5 to 10 nm).
With respect to claim 19, Okamoto discloses, in Figs.1-33, the transistor, wherein the polarization layer (S3) includes aluminum and nitrogen (see Par.[0135] wherein, likewise to the disclosure of present Invention, a nitride semiconductor (i.e. AliGaN) layer S3 between channel layer S2 and gate stack GE,GI is disclosed).
With respect to claim 21, Okamoto discloses, in Figs.1-33, the transistor, wherein the composite gate dielectric stack switches states between a lower threshold voltage (VT,lo) and a higher threshold voltage (VT,hi), where VT,hi is greater than VT,lo (see Par.[0087], [0089]-[0090] wherein gate dielectric switch between increased, decreased or shifted voltage Vt (i.e. threshold between high and low voltages) is disclosed).
With respect to claim 22, Saunier discloses, in Figs.2 and 4-5, a method of fabricating a radio frequency (RF) switch transistor (200) (see Par.[0051]-[0053] wherein IC device 200 includes a Radio Frequency (RF)), the method comprising: forming a base layer (106) that includes a channel region, the channel region rising above the base layer, wherein the base layer (106) and the channel region include group III-V semiconductor material (see Par.[0021] wherein GaN layer 106 of III–V semiconductors with raised channel portion between source/drain is disclosed); forming a polarization layer (108, 110) over the channel region (106), the polarization layer (108, 110) having a first recess in a top of the polarization layer (108, 110) (see Par.[0023]-[0026] wherein InGaN, InAlN, AlN layers 110, 108 within which U-shape recess is formed are disclosed); forming an insulating layer (112) over the polarization layer (108, 110), the insulating layer (122) having a second recess over the first recess (see Par.[0037] wherein dielectric 
Okamoto discloses, in Figs.1-33, a method of fabricating a radio frequency (RF) switch transistor (see Par.[0003] wherein GaN-based nitride semiconductor is expected to be used for a transistor in applications of high withstand voltage, high output, and high frequency (e.g. RF) because of its wide bandgap and high electron mobility compared with Si or GaAs, and has been actively developed in recent years), the method comprising: forming a base layer (S3) that includes a channel region/(region under S4), wherein the base layer (S3) and the channel region comprise gallium and nitrogen (see Par.[0082] wherein third nitride semiconductor layer S3 made of AlGaN, for example, comprises Ga and N; the idea of having channel raised is borrowed from Saunier); forming a polarization layer (S4) over the channel region (S3), the polarization layer (S4) having a first recess/(recesses between portion of S4 in x-direction) in a top of the polarization layer (see Figs.15-16, Par.[0183] wherein semiconductor device of the second embodiment is a so-called recessed-gate semiconductor device including recesses between S4 plan view of the semiconductor device of the second embodiment is similar to portion A-A in FIG. 16; see Par.[0135] wherein nitride semiconductor layer (2DEG cancel layer) S4 includes, for example, i-GaN, AlGaN having a smaller Al proportion than the first nitride semiconductor layer S1, or InGaN); forming an insulating layer (IL1) over the polarization layer (S4), the insulating layer (IL1) having a second recess 
Saunier and Okamoto are analogous art because they are all directed to a HEMT, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Saunier to include Okamoto because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify gate insulating structure in Saunier by including alternative SiO/AlO gate dielectrics with low band gap dielectric between two larger band gaps dielectric as taught by Okamoto in order to utilize gate insulating layers stack including SiO2 with thickness in relationship with threshold voltage on crystallized lower Al2O3 thereby to secure an effect of further increasing a threshold voltage, and have achieved a semiconductor device that has good normally-off characteristics while suppressing the reduction in threshold voltage.
With respect to claim 23, Okamoto discloses, in Figs.1-33, the method, wherein forming the gate stack (GE and Gl) further comprises: depositing the second large bandgap oxide layer (Glib) along sidewalls and bottom of a gate trench (T); depositing the low bandgap oxide layer (Glc) on the second large bandgap oxide layer (Glb); depositing the first large bandgap oxide layer (Gld) on the low bandgap oxide layer (Glc); and filling in a remainder of the gate trench with gate electrode material (GE) (see Figs.40-45, Par.[0187] wherein trench T within which GI are to be deposited is disclosed).
Claims 1, 5, 13, 16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saurier in view of Shimizu et al. (US 2011/0233655 A1 hereinafter referred to as “Shimizu”).
With respect to claim 1, Saunier discloses, in Figs.2 and 4-5, a radio frequency (RF) switch transistor (200) (see Par.[0051]-[0053] wherein IC device 200 includes a Radio Frequency (RF)), comprising: a base layer (106) that includes a channel region, the channel region rising above the base layer, wherein the base layer (106) and the channel region include group III-V semiconductor material (see Par.[0021] wherein GaN layer 106 of III–V semiconductors with raised channel portion between source/drain is disclosed); a polarization layer (108, 110) over the channel region (106), the polarization layer (108, 110) having a first recess in a top of the polarization layer (108, 110) (see Par.[0023]-[0026] wherein InGaN, InAlN, AlN layers 110, 108 within which U-shape recess is formed are disclosed); an insulating layer (112) over the polarization layer (108, 110), the insulating layer (122) having a second recess over the first recess (see Par.[0037] wherein dielectric layer 112 is disclosed); a gate stack (120) located within the first recess in the polarization layer (108, 110) and within the second recess in the insulating layer (122) above the channel region (106), the gate stack (120) comprising a gate electrode (118), and a composite gate dielectric stack (116), the composite gate dielectric stack (116) conformal to a bottom of the first recess in the polarization layer (110, 108), wherein a depth/(gate dielectric thickness) of the first recess controls a threshold voltage (VT) of the RF switch transistor; and source and drain regions adjacent to the channel region (see Par.[0028] wherein gate structure including gate 116 and gate dielectric layer 116 with dielectric thickness fully filled the first recess; it is submitted by the examiner that, inherently, gate dielectric thickness is a parameter contributing to control threshold voltage characteristics of the transistor (e.g. see Miura et al. US 2015/0221758 A1 Par.[0075]-[0076], equations 2-3 with threshold voltage in function of thickness of gate dielectric)). However, Saurier does not explicitly 
Shimizu discloses, in Figs.1-4, 5A-5B, 6A-6D, 7-10 and 11A-11B, a transistor (the idea of having RF transistor gate dielectrics is borrowed from Saurier), comprising: a base layer (11) that includes a channel region, the channel region rising above the base layer, wherein the base layer and the channel region include group III-V semiconductor material (see Par.[0031] wherein InP, GaN or GaInN or the like may be used as the compound semiconductor 1); a gate stack (12-15) located above the channel region (11), the gate stack comprising a gate electrode (15) (see Par.[0028] for gate electrode 15), and a composite gate dielectric stack (12-14), wherein the composite gate dielectric stack (12-14) comprises a first large bandgap oxide layer (12), a low bandgap oxide layer (13), and a second large bandgap oxide layer (14) (see Par.[0032], [0053], [0064]-[0065] and [0082]-[0083] wherein tunnel insulating layer 12 block insulating layers 14 are of SiO2, SiN or Al2O3 are disclosed; see Par.[0033]-[0034] wherein charge accumulating film 13 including oxide clusters of ZrO2, HfO2 or TiO2 are disclosed; see Figs.2 and 5B, Par.[0038], [0051] wherein lower energy band gaps of zirconium oxide, hafnium oxide and titanium oxide and larger energy band gap of SiO2 are disclosed); and source and drain regions adjacent to the channel region (see Par.[0028] wherein source 3 and drain 2 are disclosed).
Saunier and Shimizu are analogous art because they are all directed to a HEMT, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Saunier to include Shimizu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify gate insulating structure in Saunier by including three dielectric films with lower energy band gap dielectric material in the middle as taught by Shimizu in order to utilize Ti oxide, Zr oxide, or Hf oxide so as to generate a trap level capable of moving in and out electrons in which a high- valence substance is added by a proper amount to control the trap level charge accumulation providing a nonvolatile semiconductor memory capable of enhancing the electric accumulating amount and increasing the threshold variation width outstandingly, and further writing, reading, and erasing at high speed and low voltage, by adding most of the applied voltage between the gate and channel to the tunnel film.
With respect to claim 5, Shimizu discloses, in Figs.1-11B, the transistor, wherein the low bandgap oxide layer (13) comprises at least one of HfO2, TiO2 and ZrO2 (see Par.[0033]-[0034] wherein charge accumulating film 13 including oxide clusters of ZrO2, HfO2 or TiO2 are disclosed).
With respect to claim 13, Saunier discloses, in Figs.2 and 4-5, a programmable radio frequency (RF) switch transistor (200) (see Par.[0051]-[0053] wherein IC device 200 includes a Radio Frequency (RF)), comprising: a base layer (106) that includes a channel region, the channel region rising above the base layer, wherein the base layer (106) and the channel region include group III-V semiconductor material (see Par.[0021] wherein GaN layer 106 of III–V semiconductors with raised channel portion between source/drain is disclosed); a polarization layer (108, 110) over the channel region (106), the polarization layer (108, 110) having a first recess in a top of the polarization layer (108, 110) (see Par.[0023]-[0026] wherein InGaN, InAlN, AlN layers 110, 108 within which U-shape recess is formed are disclosed); an insulating layer (112) over the polarization layer (108, 110), the insulating layer (122) having a second recess over the first recess (see Par.[0037] wherein dielectric layer 112 is disclosed); a gate stack (120) located within the first recess in the polarization layer (108, 110) and within the second recess in the insulating layer (122) above the channel region (106), the gate stack (120) comprising a gate electrode (118), and a composite gate dielectric stack (116), the composite gate dielectric stack (116) conformal to a bottom of the first recess in the polarization layer (110, 108), wherein a depth/(gate dielectric thickness) of the first recess controls a threshold voltage (VT) of the RF switch transistor; and source and drain regions adjacent to the channel region (see Par.[0028] wherein gate structure including gate 116 and gate dielectric layer 116 with dielectric thickness fully filled the first recess; it is submitted by the examiner that, inherently, gate dielectric thickness is a parameter contributing to control threshold voltage characteristics of the transistor (e.g. see Miura et al. US 2015/0221758 A1 Par.[0075]-[0076], equations 2-3 with threshold voltage in function of thickness of gate dielectric)). However, Saurier does not explicitly disclose a composite gate dielectric stack, wherein the composite gate dielectric stack comprises a first large bandgap oxide layer, a low bandgap oxide layer, and a second large bandgap oxide layer.
Shimizu discloses, in Figs.1-4, 5A-5B, 6A-6D, 7-10 and 11A-11B, a programmable transistor (the idea of having RF transistor gate dielectrics is borrowed from Saurier), comprising: a base layer (11) that 
Saunier and Shimizu are analogous art because they are all directed to a HEMT, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Saunier to include Shimizu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify gate insulating structure in Saunier by including three dielectric films with lower energy band gap dielectric material in the middle as taught by Shimizu in order to utilize Ti oxide, Zr oxide, or Hf oxide so as to generate a trap level capable of moving in and out electrons in which a high- valence substance is added by a proper amount to control the trap level charge accumulation providing a nonvolatile semiconductor memory capable of enhancing the electric accumulating amount and increasing the threshold variation width outstandingly, and further writing, reading, and erasing at high speed and low voltage, by adding most of the applied voltage between the gate and channel to the tunnel film.
With respect to claim 16, Shimizu discloses, in Figs.1-11B, the transistor, wherein the low bandgap oxide layer (13) comprises at least one of HfO2, TiO2 and ZrO2 (see Par.[0033]-[0034] wherein charge accumulating film 13 including oxide clusters of ZrO2, HfO2 or TiO2 are disclosed).
With respect to claim 22, Saunier discloses, in Figs.2 and 4-5, a method of fabricating a radio frequency (RF) switch transistor (200) (see Par.[0051]-[0053] wherein IC device 200 includes a Radio Frequency (RF)), the method comprising: forming a base layer (106) that includes a channel region, the channel region rising above the base layer, wherein the base layer (106) and the channel region include group III-V semiconductor material (see Par.[0021] wherein GaN layer 106 of III–V semiconductors with raised channel portion between source/drain is disclosed); forming a polarization layer (108, 110) over the channel region (106), the polarization layer (108, 110) having a first recess in a top of the polarization layer (108, 110) (see Par.[0023]-[0026] wherein InGaN, InAlN, AlN layers 110, 108 within which U-shape recess is formed are disclosed); forming an insulating layer (112) over the polarization layer (108, 110), the insulating layer (122) having a second recess over the first recess (see Par.[0037] wherein dielectric layer 112 is disclosed); forming a gate stack (120) located within the first recess in the polarization layer (108, 110) and within the second recess in the insulating layer (122) above the channel region (106), the gate stack (120) comprising a gate electrode (118), and a composite gate dielectric stack (116), the composite gate dielectric stack (116) conformal to a bottom of the first recess in the polarization layer (110, 108), wherein a depth/(gate dielectric thickness) of the first recess controls a threshold voltage (VT) of the RF switch transistor; and forming source and drain regions adjacent to the channel region (see Par.[0028] wherein gate structure including gate 116 and gate dielectric layer 116 with dielectric thickness fully filled the first recess; it is submitted by the examiner that, inherently, gate dielectric thickness is a parameter contributing to control threshold voltage characteristics of the transistor (e.g. see Miura et al. US 2015/0221758 A1 Par.[0075]-[0076], equations 2-3 with threshold voltage in function of thickness of gate dielectric)). However, Saurier does not explicitly disclose a composite gate dielectric stack, wherein the composite gate dielectric stack comprises a first large bandgap oxide layer, a low bandgap oxide layer, and a second large bandgap oxide layer.
Shimizu discloses, in Figs.1-4, 5A-5B, 6A-6D, 7-10 and 11A-11B, a method of fabricating a transistor (the idea of having RF transistor gate dielectrics is borrowed from Saurier), the method comprising: forming a base layer (11) that includes a channel region, the channel region rising above the base layer, wherein the base layer and the channel region include group III-V semiconductor material (see Par.[0031] wherein InP, GaN or GaInN or the like may be used as the compound semiconductor 1); 
Saunier and Shimizu are analogous art because they are all directed to a HEMT, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Saunier to include Shimizu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify gate insulating structure in Saunier by including three dielectric films with lower energy band gap dielectric material in the middle as taught by Shimizu in order to utilize Ti oxide, Zr oxide, or Hf oxide so as to generate a trap level capable of moving in and out electrons in which a high- valence substance is added by a proper amount to control the trap level charge accumulation providing a nonvolatile semiconductor memory capable of enhancing the electric accumulating amount and increasing the threshold variation width outstandingly, and further writing, reading, and erasing at high speed and low voltage, by adding most of the applied voltage between the gate and channel to the tunnel film.
With respect to claim 25, Shimizu discloses, in Figs.1-11B, the method, further comprising forming the first large bandgap oxide layer and the second large bandgap oxide layer using at least one of SiO2 or SiN, and forming the low bandgap oxide layer using at least one of HfO2, TiO2 and ZrO2 (see Par.[0032]-[0034] wherein the tunnel insulating layer 12 is laminated SiO2/SiN  and charge accumulating film 13 including oxide clusters of ZrO2, HfO2 or TiO2 are disclosed).
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 22 have been considered but are moot because current rejections do not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of prior arts of record cited on form PTO-892 in combination of secondary references in above rejections reject claims 1, 13, 22 under 35 U.S.C. 103 as being unpatentable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Informations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818